Case 9:18-cv-81742-KAM Document 46 Entered on FLSD Docket 08/19/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                      CASE NO.: 18-CV-81742-MARRA/MATTHEWMAN

  JAMES E. SCOTT,

        Plaintiff,
  vs.

  INTERNAL REVENUE SERVICE,

        Defendant.
  _________________________/
                                            ORDER

        THIS CAUSE is before the Court upon Plaintiff’s Motion for Leave to File a

  Supplemental Memorandum in Support of Plaintiff’s Cross-Motion for Summary

  Judgment and Opposition to Defendant’s Motion for Summary Judgment and an

  Amended Response [DE 38] (“Motion”). Noting the Motion is unopposed, and for good

  cause shown, it is hereby

        ORDERED AND ADJUDGED that said Motion is granted [DE 38]. It appears

  Plaintiff filed the proposed amended documents on the same day he filed the instant

  motion, instead of attaching them to the motion as Plaintiff stated he had. See DE 38

  at 2. If the government has not already replied to those documents, it may do so

  consistent with the Local Rules of the Southern District of Florida.

        DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

  Florida, this 19th day of August, 2019.

                                            _________________________
                                            KENNETH A. MARRA
                                            United States District Judge
